Citation Nr: 0326919	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  98-14 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than February 1, 
1993, for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967 and from February 1970 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 decision of the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Medical & 
Regional Office Center (RO).  The RO granted service 
connection for post-traumatic stress disorder and assigned a 
100 percent evaluation, effective February 1, 1993.  The 
veteran has appealed only the assignment of an effective date 
of February 1, 1993.

In a May 2000 decision, the Board denied entitlement to an 
effective date earlier than February 1, 1993, for the grant 
of service connection for post-traumatic stress disorder.  
Thereafter, the veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2001, the Secretary of VA filed a motion to vacate the Board 
decision and remand it for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  That same month, the veteran's 
attorney filed an opposition to the Secretary's unilateral 
motion for remand, asserting that the May 2000 Board decision 
needed to be remanded for other bases, other than those 
stated in the Secretary's motion.  In November 2001, the 
Court ordered that the May 2000 decision be vacated and 
remanded to the Board for readjudication in light of the 
enactment of the VCAA and pursuant to Holliday v. Principi, 
14 Vet. App. 280 (2001).  

In a May 2002 decision, the Board denied an effective date 
earlier than February 1, 1993, for the grant of service 
connection for post-traumatic stress disorder.  The veteran 
appealed the decision to the Court.  In March 2003, the 
veteran and the Secretary filed a joint motion to vacate the 
May 2002 Board decision and remand it for the Board to 
address fully whether the duty to notify had been satisfied.  
See 38 U.S.C.A. § 5103(a) (West 2002).  The Court granted the 
motion in April 2003.

The case has been returned to the Board for further appellate 
review. 




REMAND

The Board regrets that a remand is necessary in this case.  
As pointed out in the March 2003 joint motion for remand, the 
Board did not address fully whether the duty to notify under 
38 U.S.C.A. § 5103(a) had been satisfied.  The Board finds 
that VA has not fulfilled its duties under the VCAA.  
Specifically, section 5103(a), title 38, U.S. Code, as 
amended by the VCAA, provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a).  The veteran has not been informed of 
what information, including medical and/or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim, nor has he been informed of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claim 
for an earlier effective date and 
informing him of which information and 
evidence he was to provide to VA and 
which information and evidence VA would 
attempt to obtain on his behalf.  

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

3.  If additional evidence is received 
(which has not been previously 
submitted), the RO should then 
readjudicate the claim for entitlement to 
an effective date earlier than February 
1, 1993, for the grant of service 
connection for post-traumatic stress 
disorder.  The RO is free to do any 
additional development it finds 
necessary.  If the benefit remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the veteran's VA claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided 
during the pendency of the appeal, 
considered pertinent to the issue 
currently on appeal, including 38 C.F.R. 
§ 3.159.  An appropriate period of time 
should be allowed for response.

4.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


